             Case 2:19-cr-00258-RAJ Document 63 Filed 08/19/21 Page 1 of 2




 1                                                   THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6

 7                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8                                   AT SEATTLE
 9   UNITED STATES OF AMERICA,                   )     Case No. 2:19-cr-00258-RAJ
                                                 )
10                             Plaintiff,        )     ORDER ON GOVERNMENT’S
                                                 )     MOTION FOR RECONSIDERATION
11          v.                                   )
                                                 )
12   LOUIE SANFT, JOHN SANFT, and                )
     SEATTLE BARREL AND                          )
13                                               )
     COOPERAGE COMPANY,                          )
14                                               )
                                Defendants.      )
15
            THIS MATTER comes before the Court upon the Government’s Motion for
16
     Reconsideration of the Court’s Orders on Defendant John Sanft’s Motion to Require
17
     Admission of Certain Statements Under Rule of Completeness and Defendant Louie
18
     Sanft’s Motion for Severance (which was joined by Defendants John Sanft and Seattle
19
     Barrel and Cooperage Company). Dkt. 59.
20
            “Motions for reconsideration are strongly disfavored.” W.D. Wash. Local Crim.
21   R. 12(b)(13). “The court will ordinarily deny such motions in the absence of a showing
22   of manifest error in the prior ruling or a showing of new facts or legal authority which
23   could not have been brought to its attention earlier with reasonable diligence.” Id.
24          Having considered the government’s motion, Defendant John Sanft’s Response
25   (Dkt. 60), Defendant Louie Sanft’s Response (Dkt. 61), Defendant Seattle Barrel and
26   Cooperage Company’s Notice of Joinder (Dkt. 62), and the files and pleadings herein,

27   the Court finds that the government has failed to demonstrate manifest error, and has

     ORDER - 1
            Case 2:19-cr-00258-RAJ Document 63 Filed 08/19/21 Page 2 of 2




 1   presented no new evidence to justify reversal of the Court’s prior decision. Therefore,
 2   the government’s Motion for Reconsideration (Dkt. 59) is DENIED.
 3

 4         DATED this 19th day of August, 2021.

 5

 6
                                                     A
                                                     The Honorable Richard A. Jones
                                                     United States District Judge
 7

 8
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

     ORDER - 2
